Case 4:18-cv-04412 Document 133-1

Sons Sins fro Se 01373168
/%00 Ly Thee Da.
NavasorA, /% 7769-47)

Ocroaza 7 2.014
Crean OF Covers
la O. Box ©1207
Novs7on, Tx 77208-1207

Dean Ci. ERK,

PB ewe Fint TNE Following?

Filed on 10/22/19 in TXSD_ Page 1 of 2

RECEIVED

OCT 22 2019

U.S. Probation Office
_ Houston, Texas

Th k : “Tou Sais, et all v. Brian Coucste etal
4218 -cv-OYY/2

United States 6
‘ourt
Outhern Distriet of Texas
FILED

OCT 2 2 2019

David J, Bradley, Clerk of Court

i) Meansctue7 Ohazr Foam (Ok 7-13) bu 5 [6mATone nee - 2. comes

a) fer [AST Ruction ~ 4 - / cory fon tHe Oistaer Count

meee

§ EN INST RucTton #5. / copi 70 TNE US, Goat OF Appens

L Am Assommuss ($] une BE MANOKED BY Youn OFFICE 1 NOT PEE

FORWALY TO TWAT COURT OR RETVAN TO 2O¥ ATTENTION Gort 7h JNSTRUCTIONS
fot PhovEh Fine, Prease File ryece Foams As ReEQquUA LS
QD Siw Oncor Mine LE L,0. PM seein sous Beyer LyFo (Yano)

Rese ProviE ALl EXAMAES } SAMME BRIEFS, And CHECKCISTS

THAT CAs) ASSIST OS (0) TNE ASSEMBLY OF OUR BRIEF 70

Court | STANOARAS.

FP ASSISTANCE /8 MNEEQEO OR POSTAGE , CONTACT Tin SMA AT
£72 ~JO7-FO?7T OX 1) Sas @ fANoo. Com ,

I panne 400 Fok your ASSISTANCE ,

4 ECAAAS,
Soha Aw
1 Ad Cain
SR Page 2 of 2

   

 

 

  

. ee ey Ene me ae Fe nee bh ne ah ae we pee ee we ee pee a wee eee . _ ;
Se SAI® 4975/80 : , ~~ . |
Fyre 1373168 ! . a :
/)} , SOCRATES OISTON 6 Fe
Z¢00 Lumen UX pot nase
auasort, 1A 728 6-474 eS | CEsOCT BPM oT ee
Noa cas Se
* oO; C
ape oct 292019 peta
s
/08. Provati 0 7, » (bees CT
( ,, Houston, Texas (Ea OF LO Pang, Br “24 dig
207 “Oley, oy
p 1) ; B ON 6 | Crk °F Coury

J ousten Te 77208-1207

 

SS peerae Mave

 

 

= FFROS-iaore aaa aga f Df Lt Ae

 

Case 4:184cv-04412 Document 133-1 Filed on 1
